SMYTH, Chief Justice.
Mary John sued out a writ of habeas corpus, alleging she was illegally restrained of her liberty by the United States marshal. In his return to the writ the marshal .set forth that she was detained on a warrant issued by the Chief Justice of the Supreme Court of the District upon the requisition of *718the Governor of Florida. True copies of all the requisition papers were included in the return. It appears that in the application of the Florida sheriff to the Governor for the requisition Mary John was refered to as “he.” The agent of the state admitted that after he had reached Washington he changed the word “he” to “she,” and because he did this it is argued that Mary John should be discharged.
[1,2] Of course the agent had no right to change the paper, but the change was utterly immaterial. The application stated that “Anna Grow, alias Anna Grove,” the name by which Mary John was known in Florida, was “charged with the crime of obtaining money by false pretense,” etc., and that “he [she] is now a fugitive from the justice” of the state. The context shows that the use of “he” for “she” was an inadvertence. This is obvious. No one could be misled or prejudiced by it. Hogue v. United States, 192 Fed. 918, 114 C. C. A. 11; Funderburk v. State (Tex. Cr. App.) 61 S. W. 393; State v. Willis, 16 Mo. App. 553. There is no other criticism of the proceeding below.
We think this appeal is a proper one for the application of the maxim, “Lex non curat de minimis.” The judgment is affirmed, with costs. •
Affirmed.